FILED
                            NOT FOR PUBLICATION
                                                                            FEB 22 2016
                       UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ZONGJIAN HAN,                                    No. 12-72600

              Petitioner,                        Agency No. A099-905-736

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted February 8, 2016**
                                Pasadena, California

Before: FARRIS, CLIFTON, and BEA, Circuit Judges.

      Zongjian Han petitions for review of the Board of Immigration Appeals’

dismissal of his appeal. We have jurisdiction under 8 U.S.C. § 1252. We deny the

petition for review.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Han argues that the BIA erred in affirming the Immigration Judge’s adverse

credibility determination. We review adverse credibility determinations for

substantial evidence. Lai v. Holder, 773 F.3d 966, 970 (9th Cir. 2014). We will

only reverse if the record compels the conclusion that the adverse credibility

determination was incorrect. 8 U.S.C. § 1252(b)(4)(B); Tekle v. Mukasey, 533
F.3d 1044, 1051 (9th Cir. 2008).

      When reviewing adverse credibility determinations, we look first to the

reasons given by the BIA. Lai, 773 F.3d at 970. We then look to the IJ’s oral

decision for an explanation of those reasons. Id.

      The BIA gave two reasons for affirming the adverse credibility

determination: 1) Han’s testimony was that his wife’s abortion was in April 2002,

but medical records showed it was in June 2002; and 2) Han’s evasive and

conflicting testimony about where he lived, and his church attendance. Han

initially claimed that he had been attending Mulin Church, in the Los Angeles area,

for the past two years, but later admitted that he had been living in Texas for the

past year.

      Both reasons were supported by substantial evidence. Han testified that his

wife’s forced abortion was an important event in his life. The abortion caused Han

to lose his job and become depressed, which led to his discovery of Christianity.


                                          2
Getting the date of that important event wrong by two months was not a “trivial”

inconsistency. See Shrestha v. Holder, 590 F.3d 1034, 1043–44 (9th Cir. 2010)

(holding that an IJ may base an adverse credibility determination on a “minor”

inconsistency, but not a “trivial” one). The IJ gave Han an opportunity to explain

this inconsistency. See id. at 1044 (holding that an IJ must consider an applicant’s

explanation for any inconsistencies). Han’s explanation was that he forgot the

exact date. The IJ did not err by finding this unconvincing.

         The second inconsistency was also not “trivial.” Han’s practice of the

Christian faith was an important element of his claim. Whether Han had been

attending the Mulin Church for the past year, or living in Texas and not attending

the Mulin Church, was an important fact. The IJ gave Han an opportunity to

explain this inconsistency, but found Han’s explanations evasive. The record does

not compel the opposite conclusion.

         The IJ and BIA did not err in finding that Han failed to meet his burden of

proof.

         Han also argues that the IJ erred in failing to give him notice that additional

corroborating evidence was needed. We reject the argument. See 8 U.S.C.

§ 1158(b)(1)(B)(ii) (“Where the trier of fact determines that the applicant should




                                             3
provide evidence that corroborates otherwise credible testimony . . .”) (emphasis

added). Han was not credible. No notice was required.

      DENIED.




                                         4
                                                                          FILED
Zongjian Han v. Lynch, No. 12-72600
                                                                           FEB 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


Bea, J., concurring in the result:

      I agree with the result reached by the panel’s memorandum disposition. I

think that Han’s mistake of two months on the date of his wife’s abortion after nine

years was trivial, however, and should not have formed a basis for an adverse

credibility determination. See Ren v. Holder, 648 F.3d 1079, 1086 (9th Cir. 2011).

But I conclude the BIA’s affirmance of the IJ’s adverse credibility determination

was supported by substantial evidence because of Han’s contradictory and evasive

testimony regarding his place of residence and church attendance in the United

States.